DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 4/14/22 are acknowledged. Claims 1-98, 102-107, and 109-141 are cancelled. Claims 99 and 101 are amended. Claims 99-101 and 108 are pending. Claims 99-101 and 108 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 99-101 and 108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of predicting response of a cancer patient to TSLP treatment and treating the cancer patient, the method comprising measuring the level of IL-7Ra protein expression, measuring the level of CRLF2 protein expression, and comparing the expression of the two proteins. If the CRLF2 level is greater than the IL-7Ra level, TSLP or a TSLP mimetic is administered in a therapeutically effective amount to the patient. The claim further measures phosphorylation for either STAT5 or ribosomal S6, or both. The method can be performed for a leukemia patient, and the expression can be measured by flow cytometry. 
The instant claims recite an inadequately described genus of agents in the limitation of administration of a TSLP mimetic. The specification defines cytokine mimetics in paragraph [0055] as referring to “a compound or molecule, or class of compounds or molecules, that possess functional and/or structural characteristics typically attributed to a naturally occurring cytokine. In one aspect, the cytokine mimetic is a recombinant cytokine. In one embodiment, the cytokine mimetic is a modified, truncated or altered form of a naturally occurring cytokine. In another embodiment, a cytokine mimetic is a modified, truncated or altered form of a naturally occurring cytokine that retains at least 60%, 65%, 70%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% of the corresponding naturally occurring cytokine function being measured (e.g., upregulation or downregulation of one or more genes). In some embodiments, a cytokine mimetic is a compound or molecule that is produced by means other than direct extraction from a native biological source (such as a T or B cell) that retains at least 60%, 65%, 70%, 80%, 90%, 95%, 96%, 97%, 98%, or 99% of the corresponding naturally occurring cytokine activity being measured (e.g., modulation of SOCS gene expression). In one embodiment, a cytokine mimetic can include a protein whose sequence is at least 50% equivalent to that of the naturally occurring cytokine, or at least 60% equivalent to that of the naturally occurring cytokine, or at least 70% equivalent to that of the naturally occurring cytokine, or at least 80% equivalent to that of the naturally occurring cytokine, or at least 90% equivalent to that of the naturally occurring cytokine, or at least 95% equivalent to that of the naturally occurring cytokine, or at least 97% equivalent to that of the naturally occurring cytokine, or at least 98% equivalent to that of the naturally occurring cytokine, or at least 99% equivalent to that of the naturally occurring cytokine. In one embodiment, the naturally occurring cytokine is TSLP. In another embodiment, the naturally occurring cytokine is human TSLP.” 
The claims have recited that the mimetic is a “modified, truncated, or altered form of human TSLP retaining at least 90% sequence identity to an amino acid sequence of naturally occurring human TSLP as set forth as SEQ ID NO:1 and retaining at least 90% of the corresponding human TSLP function.” There are several issues with indefiniteness for this limitation, as indicated in the rejection under 35 USC 112(b) below, including the use of “an amino acid sequence.” The claims will be given their broadest reasonable interpretation of the phrase “an amino acid sequence.” It is also possible, given the language of the claim which includes "an amino acid sequence ", that any two amino acids in sequence would suffice to meet the limitations of the claims. Because function of protein is dependent on the presence of each specific amino acid residue, and with the possibility of added or deleted amino acids, a wide variety of polypeptides, is encompassed by the instant claim. In addition the phrase “an amino acid sequence” allows any fragment, including any two amino acids in sequence, to be encompassed in the instant claim.  This would in theory encompass any possible protein on earth. 
Even if 90% identity for the entire length of SEQ ID NO:1 is required, the mimetic is still not adequately described because the claimed protein could have deletion, addition, or substitution of up to 15 amino acids at any position of the 155 amino acid protein of SEQ ID NO:1. This yields more than 1 x 109 proteins encompassed by the genus. Further, the term “altered” is not defined in the specification except that it can include mimetics that are “artificially manipulated such that its primary structure is altered, conjugated, and/or incorporated into a fusion partner.” This is interpreted to include all post translational modifications, conjugations, and other structural changes to the protein, in addition to the mutations, deletions, substitutions, additions, or rearrangements that are encompassed in the primary structure. Therefore, the genus is extraordinarily broad. 
This means that the genus must be identified at least in part by its function, although no structure has been described to correlate to that function. Further, Applicant has not supplied a sufficient number of representative species that would represent such a vast genus. The specification demonstrates administration of human TSLP to a mouse model, but does not administer any other agent in the claimed genus of mimetic agents. The claims require that the peptide exhibit specific cytokine activity, but the specification provides no guidance regarding which variants, fragments or compounds are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of TSLP, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides or other compounds, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed protein mimetic molecules, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TSLP) As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only TSLP, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
Regarding small molecule mimetics of a particular protein, the prediction of binding to a target, much less a specific molecule activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may mimic TSLP activity, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to mimic a specific protein to cause a specific cellular action, or treat disease. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Claim 99 is amended to recite a sequence identity to TSLP, which provides that the TSLP is defined by partial structure and function. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As stated in the amended rejection above, the recitation of sequence identity does not overcome the rejection. The genus of proteins still encompass millions of proteins, with any number of mutations, additions, deletions, rearrangements, posttranslational modifications, conjugations, or any other alterations of the protein sequence. The disclosure does not adequately describe the structures that correlate with the required functions, or provide a representative number of species for the breadth of the genus. Therefore, the rejection is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 99-101 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 99, the phrase “90% sequence identity to an amino acid sequence of naturally occurring human TSLP set forth as SEQ ID NO:1” renders the claim indefinite. It is unclear if “an amino acid sequence” can be any two amino acids joined by a peptide bond, or if the amino acid sequence is referencing the human TSLP. 
In claim 101, the phrase “the cancer patient has a leukemia” renders the claim indefinite. It is unclear if the leukemia is the cancer referenced in the term “the cancer patient” or if the patient must have another cancer in addition to the leukemia.  If the leukemia is the cancer, then it is recommended that the claim be amended appropriately, for example to read “wherein the cancer is leukemia.” 
The claims depending from the rejected claims are also rejected because they do not remedy the deficiencies listed above. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/9/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645